United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.D., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
IMMIGRATION & CUSTOMS
ENFORCEMENT, Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0524
Issued: August 3, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 5, 2015 appellant, through counsel, filed a timely appeal from a
November 26, 2014 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Because more than 180 days elapsed since the most recent merit decision dated
February 22, 2013 and the filing of this appeal on January 5, 2015, pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks
jurisdiction to review the merits of appellant’s case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and did not establish clear evidence of error.
On appeal, counsel contends that OWCP improperly refused to adjudicate appellant’s
schedule award claim.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 15, 2014 appellant, then a 39-year-old special agent, filed a traumatic injury
claim (Form CA-1) alleging that he sustained injuries on February 14, 2011 as a result of bench
pressing in the performance of duty. OWCP accepted the claim for pectoralis tear and right
shoulder infraspinatus tear. It authorized right shoulder pectoral tendon repair surgery, which
appellant underwent on March 3, 2011.
On October 30, 2012 appellant, through counsel, filed a claim for a schedule award.
On January 14, 2013 an OWCP medical adviser reviewed the record and found that
appellant had reached maximum medical improvement on December 3, 2012 but that he had no
ratable impairment of the right upper extremity.
In a January 15, 2013 letter, OWCP notified appellant of the deficiencies of his schedule
award claim and afforded him 30 days to submit additional evidence.
Appellant submitted a report dated February 1, 2013 from Dr. George Caldwell, Jr., a
Board-certified orthopedic surgeon, who reiterated that appellant had received a zero impairment
rating and indicated that he used the Florida Impairment Rating, not the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides), to determine
impairment ratings.
By decision dated February 22, 2013, OWCP denied appellant’s schedule award claim as
the medical evidence failed to establish a ratable impairment of a scheduled member.
On November 11, 2014 appellant, through counsel, requested reconsideration. Counsel
submitted reports dated September 16 and October 27, 2014 from Dr. Robin Simon, a Boardcertified orthopedic surgeon, who diagnosed right shoulder infraspinatus tendon tear and right
shoulder impingement syndrome. Dr. Simon opined that appellant had reached maximum
medical improvement and had six percent permanent impairment of the right upper extremity
under Table 15-34, page 475, of the sixth edition of the A.M.A., Guides.
By decision dated November 26, 2014, OWCP denied appellant’s request for
reconsideration on the basis that it was untimely filed and failed to present clear evidence of
error.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
2

Id. at § 8107.

3

20 C.F.R. § 10.404.

2

and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants.4 The A.M.A., Guides have been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.5
In schedule award cases, a distinction is made between an application for an additional
schedule award and a request for reconsideration of an existing schedule award. When a
claimant is asserting that an original award was erroneous based on his or her medical condition
at that time, this is a request for reconsideration. However, even if the term reconsideration is
used, when a claimant is not attempting to show error in the prior schedule award decision and
submits medical evidence regarding a permanent impairment at a date subsequent to the prior
schedule award decision, it should be considered a claim for an additional schedule award. A
claim for an additional schedule award may be based on new exposure to employment factors or
on the progression of an employment-related condition, without new exposure, resulting in
greater permanent impairment. OWCP should issue a merit decision on the schedule award
claim, rather than adjudicate an application for reconsideration.6
ANALYSIS
The Board finds that this case is not in posture for decision.
On November 11, 2014 appellant requested reconsideration of OWCP’s February 22,
2013 schedule award decision. He submitted new evidence relating to his medical diagnosis and
schedule award claim. In reports dated September 16 and October 27, 2014, Dr. Simon
diagnosed right shoulder infraspinatus tendon tear and right shoulder impingement syndrome and
opined that appellant had six percent permanent impairment of the right upper extremity under
Table 15-34, page 475, of the sixth edition of the A.M.A., Guides.
In its November 26, 2014 decision, OWCP denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to present clear evidence of error. Its procedures
state that, if a claimant is seeking an increased schedule award due to increased impairment
and/or additional exposure, but not contesting the decision or prior award, this should not be
treated as a reconsideration request and OWCP should develop the issue of entitlement to an
additional award.7

4

See D.K., Docket No. 10-174 (issued July 2, 2010); Michael S. Mina, 57 ECAB 379, 385 (2006).

5

Supra note 3; see F.D., Docket No. 09-1346 (issued July 19, 2010).

6

See B.K., 59 ECAB 228, 229-30 (2007); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards
and Permanent Disability Claims, Chapter 2.808.9.b (February 2013). See also Candace A. Karkoff, 56 ECAB 622,
625 (2005); Linda T. Brown, 51 ECAB 115, 115-16 (1999); Paul R. Reedy, 45 ECAB 488, 490 (1994); Leonard E.
Redway, 28 ECAB 242, 246-47 (1977) (where it was evident that the claimant was seeking a schedule award based
on new and current medical evidence, OWCP should have issued a merit decision on the schedule award claim
rather than adjudicate an application for reconsideration).
7

See A.C., Docket No. 13-1810 (issued January 6, 2014); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.3(b) (October 2011).

3

In the present case, appellant submitted two new medical reports dated September 16 and
October 27, 2014 from Dr. Simon, after OWCP’s February 22, 2013 schedule award decision.
These reports addressed the pertinent issue of this case, i.e., whether he was entitled to schedule
award compensation for right upper extremity impairment, as it contained an impairment rating
that referenced the A.M.A., Guides. It is evident from the record that he was not seeking
reconsideration of the February 22, 2013 OWCP decision, but was seeking a schedule award
based on new medical evidence. The Board has held that, even if the term reconsideration is
used, when a claimant is not attempting to show error in the prior schedule award decision and
submits medical evidence regarding a permanent impairment at a date subsequent to the prior
schedule award decision, it should be considered a claim for an increased schedule award and
OWCP should issue a merit decision on the schedule award claim, rather than adjudicate an
application for reconsideration.8
The Board finds that OWCP improperly adjudicated appellant’s request for an additional
schedule award as a request for reconsideration under the clear evidence of error standard. The
case will be remanded for further development on the issue of whether appellant has a permanent
impairment of his right upper extremity entitling him to a schedule award. After this
development is carried out, OWCP shall issue a de novo decision on appellant’s claim.
CONCLUSION
The Board finds that this case is not in posture for decision.

8

See supra note 6. See also R.L., Docket No. 09-1948 (issued June 29, 2010).

4

ORDER
IT IS HEREBY ORDERED THAT the November 26, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this decision of the Board.
Issued: August 3, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

